Case 2:20-cv-00328-DCN Document 3 Filed 07/23/20 Page 1 of 2

5/06
Form: Pro Hac Vice
IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS
FOR THE DISTRICT OF IDAHO

NUVASIVE, INC. & NEXUS SURGICAL Case No, 2:20-cv-00328-DCN
INNOVATIONS, INC, BSE ING.
y, Plaintifts, ) APPLICATION FOR ADMISSION
MATT ROBINS, ) PRO HAC VICE
Defendant. )
)
) Fee: $250.00

 

Pursuant to Local Rule 83.4(e) of the United States District Court for the District of Idaho,

M. Thomas MeFarland , hereby applies for admission pro hac vice to appear and participate

in this case on behalf of Plaintiffs NuVasive, Inc. and neXus Surgical Innovations, Inc.

 

The applicant hereby attests as follows:

|. Applicant resides in Nashville, Tennessee , and practices at the following

address and phone number !50 Third Ave. South, Suite 1700, Nashville, TN 37201; (615) 244-4994

 

2. Applicant has been admitted to practice before the following courts on the following dates:

Courts: Dates:
See Attached.

 

 

 

 

 

ie)

. Applicant is in good standing and eligible to practice in said courts.
4. Applicant is not currently suspended or disbarred in any other courts.
5, Katharine B. Brereton

Lake City Law Group PLLC , practices at the following office address and phone number:
435 W. Hanley Ave., Ste. 101, Coeur d'Alene, ID 83815; (208) 664-8115

, a member in good standing of the bar of this court, of the firm of

 

and is hereby designated as co-counsel with authority to act as attorney of record for all purposes. Said designee hereby consents

to this desi pacing by signing this application.
e
Dated this.) day of JW 0,

M hovel Katharine B. Brereton

Abplicant [ Designee

Signed under penalty of perjury.
Case 2:20-cv-00328-DCN Document 3 Filed 07/23/20 Page 2 of 2

MARSHALL THOMAS MCFARLAND

Admitted to Tennessee Bar on October 10, 2014 (Bar No. 033432)

Admitted to First Circuit Court of Appeals on June 28, 2019 (Bar No. | 189376)
Admitted to Third Circuit Court of Appeals on September 12, 2018
Admitted to Sixth Circuit Court of Appeals on June 17, 2016

Admitted to U.S. District Court for the Eastern District of Tennessee on May 16, 2016

Admitted to U.S. District Court for the Middle District of Tennessee on December 1, 2015
Admitted to U.S. District Court for the Western District of Tennessee on January 6, 2016

814242.1/020200564
